Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 was filed after the mailing date of the notice of allowance on 02/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 1-20 are allowed.
The reasons for allowance continue to be the same as in the notice of allowance of 02/03/2021. The claims continue to be allowed after the IDS received 04/26/2021 which cites the European office action. However after careful consideration the Examiner does not agree that the combination of 2006/0279660 with Arcangelo discloses all of the limitations of the instant application including obtain, based on filtering of an input image using a second-order differentiation filter, a shadow, wherein the shadow is a signal in a threshold range. The European rejection argues that the coring function outputs spikes which is interpreted as the shadow region with a second order differentiation filter.  However the Examiner is unclear on how this equates to obtaining a shadow region based on filtering using a second-order differentiation filter, thus the application continues to be in condition for allowance. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.